WOODLEY, Presiding Judge.
The offense is aggravated assault; the punishment, 180 days in jail.
Count 3 of the information, upon which the conviction rests, alleged an assault upon Patrick Cropper with premeditated design by the use of his hands and feet, alleged to be a means calculated to inflict great bodily injury.
The conviction cannot stand because of a variance between the information and the complaint and because the complaint as to the assault' charged in Count 3 is fatally defective in that it alleges that the appellant made the assault upon himself.
The complaint upon which Count 3 of the information was based alleged that “Ronald Dewey Béal did unlawfully, with premeditated design and by the use of means calculated to inflict great bodily injury, to wit, his hands and feet, in and upon Ronald Dewey Beal make an aggravated assault j}i iK »
The judgment is reversed and the cause remanded.